Title: To George Washington from Josef Ignacio de Viar, 25 December 1790
From: Viar, Josef (José) Ignacio de
To: Washington, George



Sir
New York 25th Decr 1790

Being some time past indisposed with Rehumatic pains, which prevent me of the Honor of presenting my Respects to you personaly, I cannot less than benefit of the only means, that of writing, to wish you all happiness with the Compliments of the Season in Company of your Lady. I am with perfect Respect Sir Your most obt & humble Servt

Joseph Ignat[iu]s Viar

